Exhibit 10.13.1

EXECUTION VERSION

Fourth Amendment to Loan Documents

 

[g17561kii001.jpg]

 

THIS FOURTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of October
31, 2006, and is by and among Bio-Reference Laboratories, Inc. (“BRLI”), a
Subsidiary of BRLI MediLabs, Inc. as the existing Subsidiary Party (“Existing
Subsidiary Borrower” and, collectively with BRLI, the “Existing Borrowers”), and
a new Subsidiary of BRLI, BRLI No. 2 Acquisition Corp., which is about to
conduct business as Gene DX, Inc. (“BRLI-DX”), which is a new Subsidiary Party
(Existing Subsidiary Borrower and BRLI-DX, collectively, the “Subsidiary
Parties”) (BRLI and the Subsidiary Parties herein each a “Borrower” and,
collectively, “Borrowers”) the financial institutions which are party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION in its capacity as the agent for the Lenders and as the sole Lender
(in each such capacity, the “Bank”).

BACKGROUND

A.            The Existing Borrowers have executed and delivered to the Bank (or
a predecessor which is now known by the Bank’s name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Existing Borrowers’ obligations to the Bank for one
or more loans or other extensions of credit (the “Obligations”).

B.            The Existing Borrowers and the Bank desire to amend the Loan
Documents as provided for in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.             CERTAIN OF THE LOAN DOCUMENTS ARE AMENDED AS SET FORTH IN EXHIBIT
A.  ANY AND ALL REFERENCES TO ANY LOAN DOCUMENT IN ANY OTHER LOAN DOCUMENT SHALL
BE DEEMED TO REFER TO SUCH LOAN DOCUMENT AS AMENDED BY THIS AMENDMENT.  THIS
AMENDMENT IS DEEMED INCORPORATED INTO EACH OF THE LOAN DOCUMENTS. ANY INITIALLY
CAPITALIZED TERMS USED IN THIS AMENDMENT WITHOUT DEFINITION SHALL HAVE THE
MEANINGS ASSIGNED TO THOSE TERMS IN THE LOAN DOCUMENTS.  TO THE EXTENT THAT ANY
TERM OR PROVISION OF THIS AMENDMENT IS OR MAY BE INCONSISTENT WITH ANY TERM OR
PROVISION IN ANY LOAN DOCUMENT, THE TERMS AND PROVISIONS OF THIS AMENDMENT SHALL
CONTROL.


2.             (A) EACH OF THE EXISTING BORROWERS HEREBY CERTIFIES THAT: (A) ALL
OF ITS REPRESENTATIONS AND WARRANTIES IN THE LOAN DOCUMENTS, AS AMENDED BY THIS
AMENDMENT, ARE, EXCEPT AS MAY OTHERWISE BE STATED IN THIS AMENDMENT: (I) TRUE
AND CORRECT AS OF THE DATE OF THIS AMENDMENT, (II) RATIFIED AND CONFIRMED
WITHOUT CONDITION AS IF MADE ANEW, AND (III) INCORPORATED INTO THIS AMENDMENT BY
REFERENCE.


(B) EACH OF THE BORROWERS HEREBY CERTIFIES THAT (I) NO EVENT OF DEFAULT OR EVENT
WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT, EXISTS UNDER ANY LOAN DOCUMENT WHICH WILL NOT BE
CURED BY THE EXECUTION AND EFFECTIVENESS OF THIS AMENDMENT, (II) NO CONSENT,
APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION OR FILING WITH, ANY THIRD
PARTY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND CARRYING OUT OF
THIS AMENDMENT OR, IF REQUIRED, HAS BEEN OBTAINED, AND (III) THIS AMENDMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED SO THAT IT CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATION OF EACH BORROWER, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS.  THE EXISTING BORROWERS CONFIRM THAT THE


--------------------------------------------------------------------------------





OBLIGATIONS REMAIN OUTSTANDING WITHOUT DEFENSE, SET OFF, COUNTERCLAIM, DISCOUNT
OR CHARGE OF ANY KIND AS OF THE DATE OF THIS AMENDMENT.

3.             Each of the Borrowers hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Borrowers or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Borrowers’
existing and future Obligations to the Bank, as modified by this Amendment.

4.             As a condition precedent to the effectiveness of this Amendment,
the Borrowers shall comply with the terms and conditions (if any) specified in
Exhibit A.

5.             To induce the Bank to enter into this Amendment, to the extent
permitted by law, each of the Borrowers waives and releases and forever
discharges the Bank and its officers, directors, attorneys, agents, and
employees from any liability, damage, claim, loss or expense of any kind that it
may have against the Bank or any of them arising out of or relating to the
Obligations.  Each of the Borrowers further agrees to indemnify and hold the
Bank and its officers, directors, attorneys, agents and employees harmless from
any loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations.  Each of the Borrowers further
states that it has carefully read the foregoing release and indemnity, knows the
contents thereof and grants the same as its own free act and deed.

6.             This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument.   Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

7.             This Amendment will be binding upon and inure to the benefit of
each Borrower and the Bank and their respective heirs, executors,
administrators, successors and assigns.

8.             This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank’s office indicated in the
Loan Documents is located.  This Amendment will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.

9.             Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed.  Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved).  Each of the Borrowers
expressly ratifies and confirms the waiver of jury trial provisions contained in
the Loan Documents.

[Signature page follows.]


--------------------------------------------------------------------------------




WITNESS the due execution of this Fourth Amendment to Loan Documents as a
document under seal as of the date first written above.

ATTEST:

 

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Sam Singer

 

 

By:

/S/ Marc D. Grodman

 

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN

(SEAL)

 

Title:

Secretary

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

MEDILABS, INC.,

 

 

 

 

 

 

a Subsidiary Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Sam Singer

 

 

By:

/S/ Marc D. Grodman

 

 

Name:

SAM SINGER

 

 

 

 

 

(SEAL)

 

Title:

Secretary

 

 

Name:

MARC D. GRODMAN

 

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

BRLI NO. 2 ACQUISITION CORP.,

 

 

 

 

 

 

a Subsidiary Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Sam Singer

 

 

By:

/S/ Marc D. Grodman

 

 

Name:

SAM SINGER

 

 

 

 

(SEAL)

 

Title:

Secretary

 

 

Name:

MARC D. GRODMAN

 

 

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Parameswar Sivaramakrishnan

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

Name:

PARAMESWAR SIVARAMAKRISHNAN

 

 

 

 

 

 

 

Title:

Vice President

 

 

 


--------------------------------------------------------------------------------